DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/6/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments, specifically those directed towards failing to teach assessing the performance of the inspection device and a probability of detection, the examiner respectfully disagrees.  The performance of the device is determined when flaws are detected.  For example, when the device detects a flaw similar to the artificial weld flaw, the performance of the device is determined to be operating correctly, yielding a high probability that other similar weld flaws will be detectable.  The examiner would like to point out that insofar as how “assessing” is structurally defined, if the inspection device detects a flaw, the performance of the device is assessed by that very detection, i.e. a defect was detected and the device is operating correctly.  Currently, there are no limitations that define what applicant means by “assessed” that distinguishes the limitation over the prior.  Further, the detection of a flaw, artificial or not, indicates to the user a high probability of weld flaw detection.  If no detection was made, it would indicate the device was not operating correctly, and has a low probability of detecting other flaws.
The examiner suggests further defining the steps of making an assessment and how the device makes a probability determination by defining algorithmic steps or structure that perform the argued limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 12, 13, 15, and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carvalho et al. (Reliability of non-destructive test techniques in the inspection of pipelines used in the oil industry).

With respect to claim 1, Carvalho et al. teaches a pipeline inspection assembly, comprising: a test pipe (Fig. 2a-c) including at least one weld (Fig. 2a) and one or more synthetic weld flaws (lack of fusion, Section 2.1), wherein the at least one weld is selected from the group consisting of a seam weld, a girth weld, and any combination thereof (section 2.1, Fig. 2a-c), wherein the one or more synthetic weld flaws (i.e. artificially inserted weld flaw) simulate naturally occurring weld flaws including both manufacture and service related flaws (section 2.1); and a pipeline inspection device (i.e. an automatic inspection apparatus, Section 2.4) mountable to the test pipe (via magnetic wheels) and movable relative thereto (via the magnetic wheels), the pipeline inspection device (i.e. the automatic inspection apparatus, Section 2.4) 
The method steps of claim 12 are capable of being performed during the operation of the rejected assembly in claim 1.

With respect to claims 3 and 13, Carvalho et al. teaches the pipeline inspection assembly, wherein the detection device (the automatic inspection apparatus) uses a non-destructive testing technique selected from the group consisting of ultrasonic (Section 2.3/2.4) or radiographic (Section 2.2).

With respect to claims 5 and 15, Carvalho et al. teaches the pipeline inspection assembly, wherein the pipeline inspection device (i.e. the automatic inspection apparatus) is mounted to an exterior of the test pipe.



With respect to claim 19, Carvalho et al. teaches the method further comprising calibrating the pipeline inspection device (i.e. the automated inspection device) based on the one or more synthetic weld flaws (Section 2.4).

With respect to claim 20, Carvalho et al. teaches the method wherein the test pipe is (capable of being) located at a testing facility (as the testing facility does not further define the method and reads as an intended use of the test pipe).

With respect to claim 21, Carvalho et al. teaches the method wherein the test pipe is (capable of being) located at a field location (as the field location does not further define the method and reads as an intended use of the test pipe).

With respect to claim 22, Carvalho et al. teaches the method further comprising training at least one of an in-line inspection (ILI) algorithm (i.e. the taught ANN, Section 3.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 8, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carvalho et al. (Reliability of non-destructive test techniques in the inspection of pipelines used in the oil industry) in view of Guest (3,837,214).

	With respect to claims 4 and 14, Carvalho et al. teaches all that is claimed in the above rejection of claims 1 and 12 but remains silent regarding wherein the pipeline inspection device is mounted within an interior of the test pipe.
	Guest teaches a similar device (10) that is mounted within an interior of a pipe (Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Carvalho et al. such that the inspection device is modified to be mounted within the interior of the test pipe as taught by Guest because Guest teaches such a modification allows the device to selectively plug a pipeline with reduced drag while increasing the lifetime of the power of the device, Col. 2 lines 47-50.


	Guest teaches a similar device (10) wherein pipeline inspection device is pumped through an interior of the test pipe, Col. 9 lines 54-65.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Carvalho et al. such that the inspection device is modified to be pumped through the interior of the test pipe as taught by Guest because Guest teaches such a modification allows the device to selectively plug a pipeline with reduced drag while increasing the lifetime of the power of the device, Col. 2 lines 47-50.

With respect to claim 8, Carvalho et al. teaches all that is claimed in the above rejection but remains silent regarding wherein the pipeline inspection device is self- propelled.
	Guest teaches a similar device (10) wherein the pipeline inspection device is self- propelled (via 26).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Carvalho et al. such that the inspection device is modified to be self-propelled through the interior of the test pipe as taught by Guest because Guest teaches such a modification reduces the amount of scoring of the pipelines, thereby preventing damage to the inspected test pipe, Col. 3 lines 51-60. 

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carvalho et al. (Reliability of non-destructive test techniques in the inspection of pipelines used in the oil industry) in view of Stubler et al. (8,307,725).

With respect to claims 6 and 16, Carvalho et al. teaches all that is claimed in the above rejection of claims 1 and 12, but remains silent regarding wherein the pipeline inspection device comprises a tethered device that is pulled through an interior of the test pipe.
	Stubler et al. teaches a similar device (1) comprising a tethered device (1) that is pulled through an interior of the test pipe (via 2).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Carvalho et al. such that the inspection device is modified to be pulled through the test pipe via a cable as taught by Stubler et al. because such a modification limits the frictional forces with a fluid within the pipe, making it possible to relieve the self-contained device of the weight which it has to pull, Col. 25 lines 16-25. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Minnaar et al. (2010/0042379) which discloses pipeline collapse prediction.
Zheng et al. (2016/0252481) which discloses sensor data used to detect pipeline defects.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/MATTHEW G MARINI/Primary Examiner, Art Unit 2853